Citation Nr: 1739212	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-38 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from March 2001 to March 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction of the case was later transferred to the RO in Denver, Colorado. 

As noted in the March 2015 Board remand, the Veteran failed to report for a November 2011 scheduled hearing before a member of the Board without good cause.  Therefore, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704 (2016).

In December 2015, the Board most recently remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required. 


REMAND

The Board, for reasons explained below, regrets that it must once again remand this claim for additional development action. 

In December 2015, the Board remanded this claim, finding that the May 2015 addendum opinion was inadequate as it failed to address the Veteran's lay statements regarding his injury in service and ongoing knee manifestations.  The examiner also did not specifically comment on the Veteran's diagnosed right knee strain.  The January 2016 addendum opinion in response to this remand addressed these issues in full. 

However, a review of the record reveals that during an October 2009 VA examination for posttraumatic stress disorder (PTSD), the Veteran reported that on one occasion, while on his way to Baghdad, an IED blew up his vehicle, causing him to receive facial wounds and a knee injury destroying his anterior cruciate ligament (ACL) and meniscus.  It is unclear whether this incident is separate from the Veteran's fall off a wall in Iraq in 2002.  The Veteran was granted service connection for his head, face, and neck scars in an October 2014 rating decision.  During the October 2009 PTSD examination, the Veteran also reported knee pain from having been shot in the knee.  He stated that he had some surgery on his ACL injury in Germany and also at the Phoenix VAMC.  Service treatment records from June 2003 reveal that the Veteran was prescribed a number of medications, including Tramadol (Ultram), for severe pain.  It is unclear from the record what these medications were for.  The file contains records from the Phoenix VAMC indicating that the Veteran had an arthroscopy in 2006 for torn ligaments (see October 2006 VA treatment records).  This surgery happened shortly after a January 2006 fall, which injured his right knee, and was followed by a second fall in October 2006 where the Veteran tripped on a curb and went down on his right knee.  
On remand, the AOJ should clarify with the Veteran whether the in-service incidents described above led to his current his knee disabilities.  Additionally, another addendum opinion must be obtained to consider the October 2009 statements and the Veteran's fall in October 2006. 

Accordingly, the case is REMANDED for the following actions:

1.  Clarify with the Veteran which events in service (i.e. the IED explosion, the fall in Iraq in 2002) led to his right knee disability and which medications, if any, were taken for his right knee at the time.  This clarification should be documented and added to the claims file. 

2.  After any additional evidence is associated with the claims file, obtain an addendum opinion to determine the etiology of any current bilateral knee disorder.  The AOJ should specifically forward to the examiner any developments obtained in conjunction with the action listed above.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, to include those in the October 2009 VA PTSD examination.  This should also include review of both falls in 2006. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

With regard to the Veteran's bilateral knee disability, the examiner should render an opinion, consistent with sound medical principles, that answers the following questions: 

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability is causally or etiologically related to the Veteran's military service. 

If the examiner finds that the right knee disability is as likely as not the result of service, the examiner should also answer the following question: 

(a)  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's left knee disability is either caused by or permanently aggravated by the Veteran's right knee disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Please reconcile any differences between this opinion and the January 2016 opinion. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  If the benefits sought on appeal are not granted in full, the Veteran should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




